        Case 1:18-cv-00922-DAD-JDP Document 43 Filed 04/06/21 Page 1 of 2



1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8
9    MARQUISE GRADY,                                  )   Case No.: 1:18-cv-00922-DAD-JDP (PC)
                                                      )
10                  Plaintiff,                        )
                                                      )   ORDER DIRECTING THE CLERK OF COURT TO
11          v.                                        )   SEND PLAINTIFF A COPY OF DEFENDANTS’
                                                          OPPOSITION FILED ON MARCH 24, 2021, AND
                                                      )   ALLOWING PLAINTIFF TWENTY DAYS TO
12   C. GUTIERREZ, et.al.,
                                                      )   FILE A RESPONSE
13                                                    )
                    Defendants.                       )   (ECF No. 41)
14                                                    )

15           On May 25, 2020, the undersigned conducted a settlement conference, and the parties reached

16   an agreement to settle the case. (ECF No. 34.)

17          On June 25, 2020, the parties submitted a stipulation for voluntary dismissal of the case, and

18   the case closed on June 26, 2020. (ECF Nos. 35, 36.)

19          On October 5, 2020, Plaintiff filed a motion to enforce the settlement agreement. (ECF No.

20   37.) Plaintiff’s motion was denied, without prejudice, as premature on October 9, 2020. (ECF No.

21   38.)

22          On March 3, 2021, Plaintiff filed a second motion to enforce the settlement agreement and

23   impose a $10,000 penalty sanction on Defendants. (ECF No. 39.) On March 24, 2021, the Court

24   directed Defendants to file a response to Plaintiff’s motion, and Defendants filed an opposition on the

25   same day. (ECF Nos. 40, 41.)

26          On April 2, 2021, Plaintiff filed a notice of change of address. (ECF No. 42.) In light of

27   Plaintiff’s address change, the Court will direct the Clerk of Court to forward a copy of Defendants’

28   opposition filed on March 24, 2021, and allow Plaintiff twenty (20) days to file a reply thereto.

                                                          1
       Case 1:18-cv-00922-DAD-JDP Document 43 Filed 04/06/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that:

2             1.      The Clerk of Court shall send Plaintiff a copy of Defendants’ opposition filed on March

3                     24, 2021 (ECF No. 41); and

4             2.      Within twenty (20) days from the date of service of this order, Plaintiff may file a

5                     reply to Defendants’ opposition to his motion to enforce the settlement agreement.

6
7    IT IS SO ORDERED.

8    Dated:        April 6, 2021
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
